IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 194 EAL 2016
                                           :
                     Respondent            :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
MONTRELL GAINEY,                           :
                                           :
                     Petitioner            :


                                      ORDER



PER CURIAM

       AND NOW, this 19th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.

       Justice Donohue and Justice Mundy did not participate in the consideration or

decision of this matter.